
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.40


[SVB SILICON VALLEY BANK LOGO]

(Working Capital Line of Credit)

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

        This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this "Agreement")
dated as of June 30, 2008 (the "Effective Date") is among (a) SILICON VALLEY
BANK, a California corporation ("Bank"), with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 with a loan production office
located at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (FAX 617-969-5965) and (b) NMS COMMUNICATIONS CORPORATION, a
Delaware corporation ("NMS Borrower"), NMS COMMUNICATIONS INTERNATIONAL
CORPORATION, a Delaware corporation ("International Borrower"), LIVEWIRE
MOBILE, INC., a Delaware corporation ("LiveWire Borrower"), and GROOVE
MOBILE, INC., a Delaware corporation ("Groove Borrower", and individually and
collectively, jointly and severally with NMS Borrower, International Borrower,
and LiveWire Borrower, "Borrower"), each with its respective principal place of
business at 100 Crossing Boulevard, Framingham, Massachusetts 01702 (FAX
508-271-1300), and provides the terms on which Bank shall lend to Borrower, and
Borrower shall repay Bank. This Agreement amends and restates that certain Loan
and Security Agreement between Bank and NMS Borrower dated as of May 6, 2008.
The parties agree as follows:

        1    ACCOUNTING AND OTHER TERMS    

        Accounting terms not defined in this Agreement shall be construed
following GAAP. Calculations and determinations must be made following GAAP. The
term "financial statements" includes the notes and schedules. The terms
"including" and "includes" always mean "including (or includes) without
limitation," in this or any Loan Document. Capitalized terms not otherwise
defined in this Agreement shall have the meanings set forth in Section 13. All
other terms contained in this Agreement, unless otherwise indicated, shall have
the meanings provided by the Code, to the extent such terms are defined therein.

        2    LOAN AND TERMS OF PAYMENT    

        2.1    Promise to Pay.    Borrower hereby unconditionally promises to
pay Bank the unpaid principal amount of all Advances hereunder with all
interest, fees and finance charges due thereon as and when due in accordance
with this Agreement.

        2.1.1    Financing of Accounts.    

        (a)   Availability.    Subject to the terms of this Agreement, Borrower
may request that Bank finance specific Eligible Accounts. Bank may, in its good
faith business discretion, finance such Eligible Accounts by extending credit to
Borrower in an amount equal to the result of the Advance Rate multiplied by the
face amount of the Eligible Account (the "Advance"). Bank may, in its sole
discretion, change the percentage of the Advance Rate for a particular Eligible
Account on a case by case basis. When Bank makes an Advance, the Eligible
Account becomes a "Financed Receivable."

        (b)   Maximum Advances.    The aggregate face amount of all Financed
Receivables outstanding at any time may not exceed the Facility Amount.

        (c)   Borrowing Procedure.    Borrower will deliver an Invoice
Transmittal for each Eligible Account it offers. Bank may rely on information
set forth in or provided with the Invoice Transmittal.

        (d)   Credit Quality; Confirmations.    Bank may, at its option, conduct
a credit check of the Account Debtor for each Account requested by Borrower for
financing hereunder in order to approve any such Account Debtor's credit before
agreeing to finance such Account. Bank may also verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts (including confirmations of Borrower's representations in
Section 5.3) by means of mail, telephone or otherwise, either in the name of
Borrower or Bank from time to time in its sole discretion.

--------------------------------------------------------------------------------



        (e)   Accounts Notification/Collection.    Bank may notify any Person
owing Borrower money of Bank's security interest in the funds and verify and/or
collect the amount of the Account.

        (f)    Early Termination.    This Agreement may be terminated prior to
the Maturity Date as follows: (i) by Borrower, effective three Business Days
after written notice of termination is given to Bank; or (ii) by Bank at any
time after the occurrence of an Event of Default which has not been cured or
otherwise waived in writing by Bank, without notice, effective immediately. If
this Agreement is terminated (A) by Bank in accordance with clause (ii) in the
foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a termination fee in an amount equal to Forty Thousand Dollars ($40,000.00)
(the "Early Termination Fee"). The Early Termination Fee shall be due and
payable on the effective date of such termination and thereafter shall bear
interest at a rate equal to the highest rate applicable to any of the
Obligations. Notwithstanding the foregoing, Bank agrees to waive the Early
Termination Fee if Bank agrees to refinance and redocument this Agreement under
another division of Bank (in its sole and exclusive discretion) prior to the
Maturity Date.

        (g)   Maturity.    This Agreement shall terminate and all Obligations
outstanding hereunder shall be immediately due and payable on the Maturity Date.

        (h)   Suspension of Advances.    Borrower's ability to request that Bank
finance Eligible Accounts hereunder will terminate if, in Bank's sole
discretion, there has been a material adverse change in the general affairs,
management, results of operation, condition (financial or otherwise) or the
prospect of repayment of the Obligations, or there has been any material adverse
deviation by Borrower from the most recent business plan of Borrower presented
to and accepted by Bank prior to the execution of this Agreement.

        2.2    Collections, Finance Charges, Remittances and Fees.    The
Obligations shall be subject to the following fees and Finance Charges. Unpaid
fees and Finance Charges may, in Bank's discretion, accrue interest and fees as
described in Section 9.2 hereof.

        2.2.1    Collections.    Collections will be credited to the Financed
Receivable Balance for such Financed Receivable, but if an Event of Default has
occurred and is continuing, Bank may apply Collections to the Obligations in any
order it chooses. If Bank receives a payment for both a Financed Receivable and
a non-Financed Receivable, the funds will first be applied to the Financed
Receivable and, if there is no Event of Default then existing, the excess will
be remitted to Borrower, subject to Section 2.2.7.

        2.2.2    Facility Fee.    Except as otherwise agreed by Bank and
Borrower in writing, a fully earned, non-refundable facility fee of Ninety
Thousand Dollars ($90,000.00) is due upon the earlier of (a) December 31, 2008,
or (b) the termination of this Agreement, or (c) the occurrence of an Event of
Default (the "Facility Fee").

        2.2.3    Finance Charges.    In computing Finance Charges on the
Obligations under this Agreement, all Collections received by Bank shall be
deemed applied by Bank on account of the Obligations three (3) Business Days
after receipt of the Collections. Borrower will pay a finance charge (the
"Finance Charge") on the Financed Receivable Balance which is equal to the
Applicable Rate divided by 360 multiplied by the number of days each such
Financed Receivable is outstanding multiplied by the outstanding Financed
Receivable Balance. The Finance Charge is payable when the Advance made based on
such Financed Receivable is payable in accordance with Section 2.3 hereof.
During the occurrence and continuance of an Event of Default, the Applicable
Rate will increase an additional four percent (4.0%) per annum effective
immediately upon the occurrence of such Event of Default (the "Default Rate")
and such increased rate shall remain in effect until such Event of Default has
been cured or otherwise waived by Bank in writing.

        2.2.4    Collateral Handling Fee.    Borrower will pay to Bank a
collateral handling fee equal to 0.375% per month of the Financed Receivable
Balance for each Financed Receivable outstanding based

2

--------------------------------------------------------------------------------




upon a 360 day year (the "Collateral Handling Fee"). This fee is charged on a
daily basis which is equal to the Collateral Handling Fee divided by 30,
multiplied by the number of days each such Financed Receivable is outstanding,
multiplied by the outstanding Financed Receivable Balance. The Collateral
Handling Fee is payable when the Advance made based on such Financed Receivable
is payable in accordance with Section 2.3 hereof. In computing Collateral
Handling Fees under this Agreement, all Collections received by Bank shall be
deemed applied by Bank on account of Obligations three (3) Business Days after
receipt of the Collections. During the occurrence and continuance of an Event of
Default, the Collateral Handling Fee will increase by an additional 0.50%
effective immediately upon such Event of Default and such increased rate shall
remain in effect until such Event of Default has been cured or otherwise waived
by Bank in writing.

        2.2.5    Accounting.    After each Reconciliation Period, Bank will
provide an accounting of the transactions for that Reconciliation Period,
including the amount of all Financed Receivables, all Collections, Adjustments,
Finance Charges, Collateral Handling Fee and the Facility Fee. If Borrower does
not object to the accounting in writing within thirty (30) days after the date
on which Borrower receives such accounting, it shall be considered accurate. All
Finance Charges and other interest and fees are calculated on the basis of a
360 day year and actual days elapsed.

        2.2.6    Deductions.    Bank may deduct fees, Finance Charges, Advances
which become due pursuant to Section 2.3, and other amounts due pursuant to this
Agreement from any Advances made or Collections received by Bank.

        2.2.7    Lockbox; Account Collection Services.    

        (a)   As and when directed by Bank from time to time, at Bank's option
and at the sole and exclusive discretion of Bank (regardless of whether an Event
of Default has occurred), Borrower shall direct each Account Debtor (and each
depository institution where proceeds of Accounts are on deposit) to remit
payments with respect to the Accounts to a lockbox account established with Bank
or to wire transfer payments to a cash collateral account that Bank controls
(collectively, the "Lockbox"). It will be considered an immediate Event of
Default if the Lockbox is not set-up and operational within forty-five (45) days
from the date of such direction by Bank.

        (b)   Until such Lockbox is established, the proceeds of the Accounts
shall be paid by the Account Debtors to an address consented to by Bank (and
Bank hereby consents to proceeds being paid to Borrower at the address set forth
in the preamble of this Agreement). Upon receipt by Borrower of such proceeds,
Borrower shall immediately transfer and deliver same to Bank, along with a
detailed cash receipts journal. Provided no Event of Default exists, within
three (3) days of receipt of such amounts by Bank, Bank will turn over to
Borrower the proceeds of the Accounts other than Collections with respect to
Financed Receivables and the amount of Collections in excess of the amounts for
which Bank has made an Advance to Borrower, less any amounts due to Bank, such
as the Finance Charge, the Facility Fee, payments due to Bank, other fees and
expenses, or otherwise; provided, however, Bank may hold such excess amount with
respect to Financed Receivables as a reserve until the end of the applicable
Reconciliation Period if Bank, in its discretion, determines that other Financed
Receivable(s) may no longer qualify as an Eligible Account at any time prior to
the end of the subject Reconciliation Period. This Section does not impose any
affirmative duty on Bank to perform any act other than as specifically set forth
herein. All Accounts and the proceeds thereof are Collateral and if an Event of
Default has occurred and is continuing, Bank may apply the proceeds of such
Accounts to the Obligations.

        2.2.8    Bank Expenses.    Borrower shall pay all Bank Expenses incurred
through and after the Effective Date, when due.

        2.3    Repayment of Obligations; Adjustments.    

        2.3.1    Repayment.    Borrower will repay each Advance on the earliest
of: (a) the date on which payment is received of the Financed Receivable with
respect to which the Advance was made, (b) the

3

--------------------------------------------------------------------------------



date on which the Financed Receivable is no longer an Eligible Account, (c) the
date on which any Adjustment is asserted to the Financed Receivable (but only to
the extent of the Adjustment if the Financed Receivable remains otherwise an
Eligible Account), (d) the date on which there is a breach of any warranty or
representation set forth in Section 5.3, or a breach of any covenant in this
Agreement or (e) the Maturity Date (including any early termination). Each
payment will also include all accrued Finance Charges and Collateral Handling
Fees with respect to such Advance and all other amounts then due and payable
hereunder.

        2.3.2    Repayment on Event of Default.    When an Event of Default has
occurred and is continuing, Borrower will, if Bank demands (or, upon the
occurrence and continuance of an Event of Default under Section 8.5, immediately
without notice or demand from Bank) repay all of the Advances. The demand may,
at Bank's option, include the Advance for each Financed Receivable then
outstanding and all accrued Finance Charges, the Early Termination Fee,
Collateral Handling Fee, the Facility Fee, reasonable attorneys' and
professional fees, court costs and expenses, and any other Obligations.

        2.3.3    Debit of Accounts.    Bank may debit any of Borrower's deposit
accounts for payments or any amounts Borrower owes Bank hereunder. Bank shall
promptly notify Borrower when it debits Borrower's accounts. These debits shall
not constitute a set-off.

        2.3.4    Adjustments.    If, at any time during the term of this
Agreement, any Account Debtor asserts an Adjustment, Borrower issues a credit
memorandum, or any of the representations and warranties in Section 5.3 or
covenants in this Agreement are no longer true in all material respects,
Borrower will promptly advise Bank.

        2.4    Power of Attorney.    Borrower irrevocably appoints Bank and its
successors and assigns as attorney-in-fact and authorizes Bank, to:
(a) following the occurrence of an Event of Default, (i) sell, assign, transfer,
pledge, compromise, or discharge all or any part of the Financed Receivables;
(ii) demand, collect, sue, and give releases to any Account Debtor for monies
due and compromise, prosecute, or defend any action, claim, case or proceeding
about the Financed Receivables, including filing a claim or voting a claim in
any bankruptcy case in Bank's or Borrower's name, as Bank chooses; and
(iii) prepare, file and sign Borrower's name on any notice, claim, assignment,
demand, draft, or notice of or satisfaction of lien or mechanics' lien or
similar document; and (b) regardless of whether there has been an Event of
Default, (i) notify all Account Debtors to pay Bank directly; (ii) receive,
open, and dispose of mail addressed to Borrower; (iii) endorse Borrower's name
on checks or other instruments (to the extent necessary to pay amounts owed
pursuant to this Agreement); and (iv) execute on Borrower's behalf any
instruments, documents, financing statements to perfect Bank's interests in the
Financed Receivables and Collateral and do all acts and things necessary or
expedient, as determined solely and exclusively by Bank, to protect or preserve,
Bank's rights and remedies under this Agreement, as directed by Bank.

        3    CONDITIONS OF LOANS    

        3.1    Conditions Precedent to Initial Advance.    Bank's agreement to
make the initial Advance is subject to the condition precedent that Bank shall
have received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

        (a)   a certificate of the Secretary of each Borrower with respect to
articles, bylaws, incumbency and resolutions authorizing the execution and
delivery of this Agreement;

        (b)   a legal opinion of each Borrower's counsel
(authority/enforceability), in form and substance reasonably acceptable to Bank;

        (c)   evidence reasonably satisfactory to Bank that the insurance
policies required by Section 6.4 hereof are in full force and effect, together
with appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Bank;

4

--------------------------------------------------------------------------------



        (d)   company prepared consolidated and consolidating balance sheet and
income statement covering Borrower and each of its Subsidiary's operations
certified by a Responsible Officer and in a form reasonably acceptable to Bank
for the months ended April 30, 2008 and May 31, 2008;

        (e)   payment of the fees and Bank Expenses then due and payable; and

        (f)    such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

        3.2    Conditions Precedent to all Advances.    Bank's agreement to make
each Advance, including the initial Advance, is subject to the following:

        (a)   receipt of the Invoice Transmittal;

        (b)   Bank shall have (at its option) conducted the confirmations and
verifications as described in Section 2.1.1 (d);

        (c)   (i) each of the representations and warranties in Section 5 (other
than those representations and warranties in Section 5.3) shall be true,
accurate and complete in all material respects on the date of the Invoice
Transmittal and on the effective date of each Advance; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and (ii) no Event of Default shall have
occurred and be continuing, or result from the Advance. Each Advance is
Borrower's representation and warranty on that date that the representations and
warranties in Section 5 (other than those representations and warranties in
Section 5.3) remain true, accurate and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided further that those representations
and warranties expressly referring to a specific date shall be true, accurate
and complete in all material respects as of such date; and

        (d)   (i) each of the representations and warranties in Section 5.3
shall be true, accurate and complete on the date of the Invoice Transmittal and
on the effective date of each Advance; and (ii) no Event of Default shall have
occurred and be continuing, or result from the Advance. Each Advance is
Borrower's representation and warranty on that date that the representations and
warranties in Section 5.3 remain true, accurate and complete.

        4    CREATION OF SECURITY INTEREST    

        4.1    Grant of Security Interest.    Borrower hereby grants Bank, to
secure the payment and performance in full of all of the Obligations and the
performance of each of Borrower's duties under the Loan Documents, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. Borrower represents, warrants, and covenants that the security
interest granted herein shall be a first priority security interest in the
Collateral. If Borrower shall at any time, acquire a commercial tort claim,
Borrower shall promptly notify Bank in a writing signed by Borrower of the
general details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to Bank.

        If this Agreement is terminated, Bank's Lien in the Collateral shall
terminate when the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time this Agreement has been
terminated, Bank shall, at Borrower's sole cost and expense, release its Liens
in the Collateral and all rights therein shall revert to Borrower.

5

--------------------------------------------------------------------------------



        4.2    Authorization to File Financing Statements.    Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank's interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code. Any such financing statements may indicate the Collateral in a
manner consistent with Exhibit A hereto or words of similar effect, or as being
of an equal or lesser scope, or with greater detail, all in Bank's discretion.

        5    REPRESENTATIONS AND WARRANTIES    

        Borrower represents and warrants as follows:

        5.1    Due Organization and Authorization.    Borrower and each of its
Subsidiaries are duly existing and in good standing as Registered Organizations
in their respective jurisdictions of formation and are qualified and licensed to
do business and are in good standing in any jurisdiction in which the conduct of
their respective business or ownership of property requires that they be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower's business. Each Borrower has
previously delivered to Bank a Perfection Certificate. Borrower represents and
warrants to Bank that (a) Borrower's exact legal name is that indicated on the
Perfection Certificate and on the signature page hereof; (b) Borrower is an
organization of the type and is organized in the jurisdiction set forth in the
Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Borrower's organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower's place of business, or, if more than one, its chief executive office
as well as Borrower's mailing address (if different than its chief executive
office); (e) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement). If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower's organizational
identification number.

        The execution, delivery and performance by Borrower of the Loan
Documents to which it is a party have been duly authorized, and do not
(i) conflict with any of Borrower's organizational documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law, (iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) other than filing this Agreement with the U.S.
Securities and Exchange Commission, require any action by, filing, registration,
or qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could have a material adverse effect on Borrower's business.

        5.2    Collateral.    Borrower has good title, has rights in, and the
power to transfer each item of the Collateral upon which it purports to grant a
Lien hereunder, free and clear of any and all Liens except Permitted Liens.
Borrower has no deposit accounts other than the deposit accounts with Bank, the
deposit accounts, if any, described in the Perfection Certificate delivered to
Bank in connection herewith, or of which Borrower has given Bank notice and
taken such actions as are necessary to give Bank a perfected security interest
therein. The Accounts are bona fide, existing obligations of the Account
Debtors. All Inventory is in all material respects of good and marketable
quality, free from material defects.

6

--------------------------------------------------------------------------------



        The Collateral is not in the possession of any third party bailee (such
as a warehouse) except as otherwise provided in the Perfection Certificate and
except with respect to mobile equipment in possession of employees with an
aggregate value note exceeding Fifty Thousand Dollars ($50,000.00). None of the
components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2,
except for mobile equipment in possession of employees with an aggregate value
not exceeding Fifty Thousand Dollars ($50,000.00). In the event that Borrower,
after the date hereof, intends to store or otherwise deliver any portion of the
Collateral to a bailee (except with respect to mobile equipment in possession of
employees with an aggregate value not exceeding Fifty Thousand Dollars
($50,000.00), then Borrower will first receive the written consent of Bank and
such bailee must execute and deliver a bailee agreement in form and substance
satisfactory to Bank in its reasonable discretion.

        Except as noted on the Perfection Certificate, Borrower is not a party
to, nor is bound by, any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower's interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with Bank's right to sell any Collateral. Without
prior consent from Bank, Borrower shall not enter into, or become bound by, any
such license or agreement which is reasonably likely to have a material impact
on Borrower's business or financial condition. Borrower shall take such steps as
Bank requests to obtain the consent of, or waiver by, any person whose consent
or waiver is necessary for all such licenses or contract rights to be deemed
"Collateral" and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such license or
agreement, whether now existing or entered into in the future.

        5.3    Financed Receivables.    Borrower represents and warrants for
each Financed Receivable:

        (a)   Such Financed Receivable is an Eligible Account;

        (b)   Borrower is the owner of and has the legal right to sell,
transfer, assign and encumber such Financed Receivable;

        (c)   The correct amount is on the Invoice Transmittal and is not
disputed;

        (d)   Payment is not contingent on any obligation or contract and
Borrower has fulfilled all its obligations as of the Invoice Transmittal date;

        (e)   Such Financed Receivable is based on an actual sale and delivery
of goods and/or services rendered, is due to Borrower, is not past due or in
default, has not been previously sold, assigned, transferred, or pledged and is
free of any liens, security interests and encumbrances other than Permitted
Liens;

        (f)    There are no defenses, offsets, counterclaims or agreements for
which the Account Debtor may claim any deduction or discount;

        (g)   Borrower reasonably believes no Account Debtor is insolvent or
subject to any Insolvency Proceedings;

        (h)   Borrower has not filed or had filed against it Insolvency
Proceedings and does not anticipate any filing;

        (i)    Bank has the right to endorse and/or require Borrower to endorse
all payments received on Financed Receivables and all proceeds of Collateral;
and

        (j)    No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank in connection
with this Agreement, as of the date such representation, warranty, or other
statement was made, taken together with all such written certificates and
written statements given to Bank in connection with this Agreement, contains any
untrue statement of a

7

--------------------------------------------------------------------------------




material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements, in light of the circumstances in
which they were made, not misleading (it being recognized by Bank that
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).

        5.4    Litigation.    There are no actions or proceedings pending or, to
the knowledge of Borrower's Responsible Officers, threatened in writing by or
against Borrower or any Subsidiary in which an adverse decision could reasonably
be expected to cause a Material Adverse Change.

        5.5    No Material Deterioration in Financial Statements.    All
consolidated financial statements for Borrower and any Subsidiaries delivered to
Bank fairly present in all material respects Borrower's consolidated financial
condition and Borrower's consolidated results of operations. There has not been
any material deterioration in Borrower's consolidated financial condition since
the date of the most recent financial statements submitted to Bank.

        5.6    Solvency.    The fair salable value of Borrower's assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; Borrower is not left with unreasonably small capital after the
transactions in this Agreement; and Borrower is able to pay its debts (including
trade debts) as they mature.

        5.7    Regulatory Compliance.    Borrower is not an "investment company"
or a company "controlled" by an "investment company" under the Investment
Company Act of 1940, as amended. Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors). Neither Borrower nor any of its
Subsidiaries is a "holding company" or an "affiliate" of a "holding company" or
a "subsidiary company" of a "holding company" as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has complied in all
material respects with the Federal Fair Labor Standards Act. Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to cause a Material Adverse Change. None of Borrower's or any
Subsidiary's properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower's knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally. Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Government Authorities that are necessary to continue
their respective businesses as currently conducted.

        5.8    Subsidiaries.    Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

        5.9    Tax Returns and Payments; Pension Contributions.    Borrower and
each Subsidiary have timely filed all required tax returns and reports, and
Borrower and each Subsidiary have timely paid all foreign, federal, state and
local taxes, assessments, deposits and contributions owed by Borrower and each
Subsidiary. Borrower may defer payment of any contested taxes, provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a "Permitted
Lien". Borrower is unaware of any claims or adjustments proposed for any of
Borrower's prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any

8

--------------------------------------------------------------------------------




liability of Borrower, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.

        5.10    Excluded Entities.    (a) The aggregate value of cash and Cash
Equivalents held by Excluded Entities does not and will not exceed, in the
aggregate, Fifty Thousand Dollars ($50,000.00); and (b) the aggregate value of
the tangible property held by each individual Excluded Entity does not exceed,
in the aggregate, Two Hundred Thousand Dollars ($200,000.00) per Excluded
Entity.

        5.11    Full Disclosure.    No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank in
connection with this Agreement, as of the date such representation, warranty, or
other statement was made, taken together with all such written certificates and
written statements given to Bank in connection with this Agreement, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements, in light of
the circumstances in which they were made, not misleading (it being recognized
by Bank that projections and forecasts provided by Borrower in good faith and
based upon reasonable assumptions are not viewed as facts and that actual
results during the period or periods covered by such projections and forecasts
may differ from the projected or forecasted results).

        6    AFFIRMATIVE COVENANTS    

        Borrower shall do all of the following:

        6.1    Government Compliance.    

        (a)   Except as permitted under Section 7.3, maintain its and all its
Subsidiaries' legal existence and good standing in their respective
jurisdictions of formation and maintain qualification in each jurisdiction in
which the failure to so qualify would reasonably be expected to have a material
adverse effect on Borrower's business or operations. Borrower shall comply, and
have each Subsidiary comply, with all laws, ordinances and regulations to which
it is subject, noncompliance with which could have a material adverse effect on
Borrower's business.

        (b)   Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its property.
Borrower shall promptly provide copies of any such obtained Governmental
Approvals to Bank.

        6.2    Financial Statements, Reports, Certificates.    

        (a)   Deliver to Bank: (i) as soon as available, but no later than
thirty (30) days after the last day of each month in which Obligations are
outstanding in which any Advance has been requested (or, if no such Obligations
are outstanding or Advances requested, within forty-five (45) days of the end of
the current fiscal quarter), a company prepared consolidated and consolidating
balance sheet and income statement covering Borrower and each of its
Subsidiary's operations during the period certified by a Responsible Officer and
in a form acceptable to Bank; (ii) within five (5) days of filing, copies of all
statements, reports and notices made available to Borrower's security holders or
to any holders of Subordinated Debt and all reports on Form 10-K, 10-Q and 8-K
filed with the Securities and Exchange Commission; provided that Borrower shall
be required to deliver to Bank a 10-Q at least once per quarter and a 10-K at
least once per year; (iii) a prompt report of any legal actions pending or
threatened against Borrower or any Subsidiary that could result in damages or
costs to Borrower or any Subsidiary of One Hundred Fifty Thousand Dollars
($150,000.00) or more; (iv) prompt notice of any material change in the
composition of the Intellectual Property Collateral, or the registration of any
copyright, including any subsequent ownership right of Borrower in or to any
copyright, patent or trademark not shown in the IP Agreement or knowledge of an
event that materially adversely affects the value of the Intellectual Property
Collateral; (v) as soon as available, but no later than forty-five (45) days
following Borrower's fiscal year end, and contemporaneously with any updates
thereto, board-approved financial projections for the then-current fiscal year;
and (vi) budgets, sales projections, operating plans and other financial
information reasonably requested by Bank.

9

--------------------------------------------------------------------------------



        (b)   Deliver to Bank with the financial statements required pursuant to
Section 6.2(a)(i) above, a Compliance Certificate signed by a Responsible
Officer in the form of Exhibit B, together with an aged listing of accounts
receivable and accounts payable by invoice date on a consolidated and
consolidating basis, in form acceptable to Bank.

        (c)   Allow Bank to audit Borrower's Collateral, including, but not
limited to, Borrower's Accounts at Borrower's expense, upon reasonable notice to
Borrower; provided, however, prior to the occurrence of an Event of Default,
Borrower shall be obligated to pay for not more than one (1) audit per year.
Borrower hereby acknowledges that the first such audit will occur on or prior to
July 31, 2008. After the occurrence of an Event of Default, Bank may audit
Borrower's Collateral, including, but not limited to, Borrower's Accounts at
Borrower's expense and at Bank's sole and exclusive discretion and without
notification and authorization from Borrower.

        (d)   Upon Bank's request, provide a written report respecting any
Financed Receivable, if payment of any Financed Receivable does not occur by its
due date and include the reasons for the delay.

        (e)   Deliver to Bank with the financial statements required pursuant to
Section 6.2(a)(i) above, a Deferred Revenue report, in form reasonably
acceptable to Bank.

        6.3    Taxes.    Borrower shall make, and cause each Subsidiary to make,
timely payment of all federal, state, and local taxes or assessments (other than
taxes and assessments which Borrower is contesting in good faith, with adequate
reserves maintained in accordance with GAAP) and will deliver to Bank, on
demand, appropriate certificates attesting to such payments.

        6.4    Insurance.    Keep its business and the Collateral insured for
risks and in amounts standard for companies in Borrower's industry and location,
and as Bank may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Bank, it being agreed that
the insurance maintained by Borrower as of the Effective Date is satisfactory to
Bank as of the Effective Date. All property policies shall have a lender's loss
payable endorsement showing Bank as the sole lender loss payee and waive
subrogation against Bank, and all liability policies shall show, or have
endorsements showing, Bank as an additional insured .All policies (or the loss
payable and additional insured endorsements) shall provide that the insurer must
give Bank at least twenty (20) days notice before canceling, amending, or
declining to renew its policy. At Bank's reasonable request, Borrower shall
deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy shall, at Bank's option, be payable to Bank on
account of the Obligations. If Borrower fails to obtain insurance as required
under this Section 6.4 or to pay any amount or furnish any required proof of
payment to third persons and Bank, Bank may make all or part of such payment or
obtain such insurance policies required in this Section 6.4, and take any action
under the policies Bank deems prudent.

        6.5    Accounts.    

        (a)   To permit Bank to monitor Borrower's financial performance and
condition, Borrower, and all Borrower's Subsidiaries, shall maintain Borrower's
and such Subsidiaries', primary depository and operating accounts and securities
accounts with Bank and Bank's affiliates and a majority of Borrower's and such
Subsidiaries' cash or securities in excess of that amount used for Borrower's or
such Subsidiaries' operations shall be maintained or administered through Bank
and Bank's affiliates. Subject to the foregoing, Borrower and its Subsidiaries
may maintain accounts with financial institutions outside of the United States
with financial institutions other than Bank and Bank's affiliates. Any Guarantor
shall maintain all depository and operating accounts with Bank, and, with
respect to securities accounts, with an affiliate of Bank.

        (b)   Borrower shall identify to Bank, in writing, any deposit or
securities account opened by Borrower with any institution other than Bank. In
addition, for each such account that Borrower or Guarantor at any time opens or
maintains, Borrower shall, at Bank's request and option, pursuant to

10

--------------------------------------------------------------------------------




an agreement in form and substance acceptable to Bank, cause the depository bank
or securities intermediary to agree that such account is the collateral of Bank
pursuant to the terms hereunder, which control agreement may not be terminated
without the prior written consent of Bank. The provisions of the previous
sentence shall not apply to deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower's employees.

        6.6    Inventory; Returns.    Keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between Borrower
and its Account Debtors shall follow Borrower's customary practices as they
exist at the Effective Date. Borrower must promptly notify Bank of all returns,
recoveries, disputes and claims that involve more than One Hundred Fifty
Thousand Dollars ($150,000.00).

        6.7    Protection of Intellectual Property Rights.    Borrower shall
protect, defend and maintain the validity and enforceability of its intellectual
property material to Borrower's business.

        6.8    Litigation Cooperation.    From the date hereof and continuing
through the termination of this Agreement, make available to Bank, without
expense to Bank, Borrower and its officers, employees and agents and Borrower's
books and records, to the extent that Bank may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Bank with respect to any Collateral or relating to Borrower; provided, however,
prior to the occurrence and continuance of an Event of Default, such materials
shall be made available to Bank during regular business hours and upon
reasonable prior notice to Bank.

        6.9    Natural MicroSystems Securities Corporation.    Borrower shall,
within thirty (30) days of the Effective Date, deliver to Bank evidence that it
has dissolved its wholly owned Subsidiary, Natural MicroSystems Securities
Corporation, and cause such Subsidiary to transfer all of its property to
Borrower.

        6.10    Further Assurances.    Borrower shall execute any further
instruments and take further action as Bank reasonably requests to perfect or
continue Bank's security interest in the Collateral or to effect the purposes of
this Agreement.

        7    NEGATIVE COVENANTS    

        Borrower shall not do any of the following without Bank's prior written
consent.

        7.1    Dispositions.    Convey, sell, lease, transfer, assign, or
otherwise dispose of (collectively a "Transfer"), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of
worn-out or obsolete Equipment; (c) in connection with Permitted Liens and
Permitted Investments; (d) of non-exclusive licenses for the use of the property
of Borrower or its Subsidiaries in the ordinary course of business; and (e) in
connection with a Company Sale, so long as, either contemporaneously with or
prior to consummation of the Company Sale, all Obligations (other than inchoate
indemnity obligations) are repaid in cash and this Agreement is terminated in
writing by Borrower.

        7.2    Changes in Business, Management or Business Locations.    Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower or reasonably related thereto, or
have a change in management such that a Key Person departs and a replacement
reasonably acceptable to Bank is not made within ninety (90) days of such Key
Person's departure; provided, however, that the foregoing limitations shall not
apply in connection with a Company Sale, so long as, either contemporaneously
with or prior to consummation of the Company Sale, all Obligations (other than
inchoate indemnity obligations) are repaid in cash and this Agreement is
terminated in writing by Borrower. Borrower shall not, without at least thirty
(30) days prior written notice to Bank: (a) relocate its chief executive office,
or add any new offices or business locations,

11

--------------------------------------------------------------------------------




including warehouses (unless each such new office or business location contains
less than Twenty-Five Thousand Dollars ($25,000.00) in Borrower's assets or
property), or (b) change its jurisdiction of organization, or (c) change its
organizational structure or type, or (d) change its legal name, or (e) change
any organizational number (if any) assigned by its jurisdiction of organization.

        7.3    Mergers or Acquisitions.    Except in connection with a Company
Sale, so long as, either contemporaneously with or prior to consummation of the
Company Sale, all Obligations (other than inchoate indemnity obligations) are
repaid in cash and this Agreement is terminated in writing by Borrower, merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with any
other Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person. A
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.

        7.4    Indebtedness.    Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

        7.5    Encumbrance.    Create, incur, allow, or suffer any Lien on any
of its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, or permit any Collateral not to be subject to the first
priority security interest granted herein, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower's or any
Subsidiary's intellectual property, except as is otherwise permitted in
Section 7.1 hereof and the definition of "Permitted Liens" herein.

        7.6    Distributions; Investments.    (a) Directly or indirectly acquire
or own any Person, or make any Investment in any Person, other than Permitted
Investments, or permit any of its Subsidiaries to do so; or (b) pay any
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock other than Permitted Distributions.

        7.7    Transactions with Affiliates.    Directly or indirectly enter
into or permit to exist any material transaction with any Affiliate of Borrower,
except for transactions that are in the ordinary course of Borrower's business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm's length transaction with a non-affiliated Person.

        7.8    Subordinated Debt.    (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to Bank.

        7.9    Compliance.    Become an "investment company" or a company
controlled by an "investment company", under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Advance for
that purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, each as defined in ERISA, to occur;
fail to comply with the Federal Fair Labor Standards Act or violate any other
law or regulation, if the violation could reasonably be expected to have a
material adverse effect on Borrower's business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of

12

--------------------------------------------------------------------------------




Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

        8    EVENTS OF DEFAULT    

        Any one of the following shall constitute an event of default (an "Event
of Default") under this Agreement:

        8.1    Payment Default.    Borrower fails to pay any of the Obligations
when due;

        8.2    Covenant Default.    Borrower fails or neglects to perform any
obligation in Section 6 or violates any covenant in Section 7 or fails or
neglects to perform, keep, or observe any other material term, provision,
condition, covenant or agreement contained in this Agreement, any Loan Documents
and as to any default under such other term, provision, condition, covenant or
agreement that can be cured, has failed to cure the default within ten (10) days
after the occurrence thereof; provided, however, grace and cure periods provided
under this section shall not apply to financial covenants or any other covenants
that are required to be satisfied, completed or tested by a date certain;

        8.3    Material Adverse Change.    A Material Adverse Change occurs;

        8.4    Attachment; Levy; Restraint on Business.    (a) (i) The service
of process seeking to attach, by trustee or similar process, any funds of
Borrower or of any entity under control of Borrower (including a Subsidiary) on
deposit with Bank or any Bank Affiliate, or (ii) a notice of lien, levy, or
assessment is filed against any of Borrower's assets by any government agency,
and the same under subclauses (i) and (ii) hereof are not, within ten (10) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); provided, however, no Credit Extensions shall be made
during any ten (10) day cure period; and (b) (i) any material portion of
Borrower's assets is attached, seized, levied on, or comes into possession of a
trustee or receiver, or (ii) any court order enjoins, restrains, or prevents
Borrower from conducting any part of its business;

        8.5    Insolvency.    (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and not dismissed or stayed within thirty (30) days (but no
Advances shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);

        8.6    Other Agreements.    If there is a default in any agreement to
which Borrower is a party with a third party or parties resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of One Hundred Thousand
Dollars ($100,000.00) or that could result in a Material Adverse Change;

        8.7    Judgments.    One or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least One
Hundred Thousand Dollars ($100,000.00) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and shall remain unsatisfied, unvacated, or
unstayed for a period of ten (10) days after the entry thereof (provided that no
Advances will be made prior to the satisfaction, vacation, or stay of such
judgment, order, or decree);

        8.8    Misrepresentations.    Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in writing delivered to Bank or to induce Bank
to enter this Agreement or any Loan Document, and such representation, warranty,
or other statement is incorrect in any material respect when made;

        8.9    Subordinated Debt.    A default or breach occurs under any
agreement between Borrower and any creditor of Borrower that signed a
subordination agreement, intercreditor agreement, or other

13

--------------------------------------------------------------------------------




similar agreement with Bank, or any creditor that has signed such an agreement
with Bank breaches any terms of the agreement;

        8.10    Guaranty.    (a) Any guaranty of any Obligations terminates or
ceases for any reason to be in full force and effect; (b) any Guarantor does not
perform any obligation or covenant under any guaranty of the Obligations;
(c) any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs
with respect to any Guarantor, or (d) the death, liquidation, winding up, or
termination of existence of any Guarantor; or (e) (i) a material impairment in
the perfection or priority of Bank's Lien in the collateral provided by
Guarantor or in the value of such collateral or (ii) a material adverse change
in the general affairs, management, results of operation, condition (financial
or otherwise) or the prospect of repayment of the Obligations occurs with
respect to any Guarantor; or

        8.11    Governmental Approvals.    Any Governmental Approval shall have
been (a) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term or (b) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

        9    BANK'S RIGHTS AND REMEDIES    

        9.1    Rights and Remedies.    When an Event of Default occurs and
continues Bank may, without notice or demand, do any or all of the following, to
the extent not prohibited by applicable law:

        (a)   declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);

        (b)   stop advancing money or extending credit for Borrower's benefit
under this Agreement or under any other agreement between Borrower and Bank;

        (c)   demand that Borrower (i) deposits cash with Bank in an amount
equal to the aggregate amount of any Letters of Credit remaining undrawn, as
collateral security for the repayment of any future drawings under such Letters
of Credit, and Borrower shall forthwith deposit and pay such amounts, and
(ii) pay in advance all Letter of Credit fees scheduled to be paid or payable
over the remaining term of any Letters of Credit;

        (d)   settle or adjust disputes and claims directly with Account Debtors
for amounts, on terms and in any order that Bank considers advisable and notify
any Person owing Borrower money of Bank's security interest in such funds and
verify the amount of such account. Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;

        (e)   make any payments and do any acts it considers necessary or
reasonable to protect its security interest in the Collateral. Borrower shall
assemble the Collateral if Bank requests and make it available as Bank
designates at a location that is reasonably convenient to Bank and Borrower.
Bank may peaceably enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge by Borrower, to exercise any of
Bank's rights or remedies;

14

--------------------------------------------------------------------------------



        (f)    apply to the Obligations then due any (i) balances and deposits
of Borrower it holds, or (ii) any amount held by Bank owing to or for the credit
or the account of Borrower;

        (g)   ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower's labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank's exercise of its rights under this Section, Borrower's
rights under all licenses and all franchise agreements inure to Bank's benefit;

        (h)   place a "hold" on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any control agreement or similar agreements providing
control of any Collateral;

        (i)    demand and receive possession of Borrower's Books; and

        (j)    exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

        9.2    Protective Payments.    If Borrower fails to obtain insurance
called for by Section 6.4 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or by
any other Loan Document, Bank may obtain such insurance or make such payment,
and all amounts so paid by Bank are Bank Expenses and immediately due and
payable, bearing interest at the then highest applicable rate, and secured by
the Collateral. Bank will make reasonable effort to provide Borrower with notice
of Bank obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Bank are deemed an agreement to make
similar payments in the future or Bank's waiver of any Event of Default.

        9.3    Bank's Liability for Collateral.    So long as Bank complies with
applicable law and reasonable banking practices regarding the safekeeping of
Collateral in possession or under the control of Bank, Bank shall not be liable
or responsible for: (a) the safekeeping of the Collateral; (b) any loss or
damage to the Collateral; (c) any diminution in the value of the Collateral; or
(d) any act or default of any carrier, warehouseman, bailee, or other Person.
Borrower bears all risk of loss, damage or destruction of the Collateral.

        9.4    Remedies Cumulative.    Bank's failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Bank and then is only
effective for the specific instance and purpose for which it is given. Bank's
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Bank has all rights and remedies provided under the Code, by law, or
in equity. Bank's exercise of one right or remedy is not an election, and Bank's
waiver of any Event of Default is not a continuing waiver. Bank's delay in
exercising any remedy is not a waiver, election, or acquiescence.

        9.5    Demand Waiver.    Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.

        10    NOTICES    

        All notices, consents, requests, approvals, demands, or other
communication by any party to this Agreement or any other Loan Document must be
in writing and shall be deemed to have been validly

15

--------------------------------------------------------------------------------




served, given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand-delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address or facsimile
number provided at the beginning of this Agreement. Bank or Borrower may change
its address or facsimile number by giving the other party written notice thereof
in accordance with the terms of this Section 10.

        11    CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER    

        Massachusetts law governs the Loan Documents without regard to
principles of conflicts of law. Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Massachusetts; provided,
however, that if for any reason Bank cannot avail itself of such courts in the
Commonwealth of Massachusetts, Borrower accepts jurisdiction of the courts and
venue in Santa Clara County, California. Notwithstanding the foregoing, nothing
in this Agreement shall be deemed to operate to preclude Bank from bringing suit
or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of Bank. Borrower expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower's actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.

        TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

        12    GENERAL PROVISIONS    

        12.1    Successors and Assigns.    This Agreement binds and is for the
benefit of the successors and permitted assigns of each party. Borrower may not
assign this Agreement or any rights or obligations under it without Bank's prior
written consent which may be granted or withheld in Bank's discretion. Bank has
the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank's obligations, rights and benefits under this Agreement, the Loan Documents
or any related agreement.

        12.2    Indemnification.    Borrower agrees to indemnify, defend, and
hold Bank and its officers, directors, employees, agents, attorneys or any other
Person affiliated with or representing Bank (each, an "Indemnified Person")
harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, "Claims") asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or Bank
Expenses incurred, or paid by such Indemnified Person from, following, or
arising from transactions between Bank and Borrower (including reasonable
attorneys' fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person's gross negligence or willful misconduct.

16

--------------------------------------------------------------------------------



        12.3    Right of Set-Off.    Borrower hereby grants to Bank, a lien,
security interest and right of setoff as security for all Obligations to Bank,
whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any Obligation of Borrower then due and payable regardless of the adequacy of
any other collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE
BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

        12.4    Time of Essence.    Time is of the essence for the performance
of all Obligations in this Agreement.

        12.5    Severability of Provisions.    Each provision of this Agreement
is severable from every other provision in determining the enforceability of any
provision.

        12.6    Amendments in Writing; Integration.    All amendments to this
Agreement must be in writing signed by both Bank and Borrower. This Agreement
and the Loan Documents represent the entire agreement about this subject matter,
and supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.

        12.7    Counterparts.    This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.

        12.8    Borrower Liability.    Any Borrower may, acting singly, request
Advances hereunder. Each Borrower hereby appoints the others as agent for the
all others for all purposes hereunder, including with respect to requesting
Advances hereunder. Each Borrower hereunder shall be obligated to repay all
Advances made hereunder, regardless of which Borrower actually receives said
Advance, as if each Borrower hereunder directly received all Advances.
Notwithstanding any other provision of this Agreement or other related document,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Bank under this Agreement) to seek contribution, indemnification or any other
form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void. If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Bank and such payment shall be promptly
delivered to Bank for application to the Obligations, whether matured or
unmatured.

        Each Borrower waives any suretyship defenses available to it under the
Code or any other applicable law. Each Borrower waives any right to require Bank
to: (a) proceed against any Borrower or any other person; (b) proceed against or
exhaust any security; or (c) pursue any other remedy. Bank may exercise or not
exercise any right or remedy it has against any Borrower or any security it
holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower's liability.

17

--------------------------------------------------------------------------------



        12.9    Survival.    All covenants, representations and warranties made
in this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied. The obligation of Borrower
in Section 12.2 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.

        12.10    Confidentiality.    In handling any financial statements of
Borrower or other confidential information, Bank shall exercise the same degree
of care that it exercises for its own proprietary information, but disclosure of
information may be made: (a) to Bank's Subsidiaries or Affiliates; (b) to
prospective transferees or purchasers of any interest in the Advances (provided,
however, Bank shall use commercially reasonable efforts to obtain such
prospective transferee's or purchaser's agreement to the terms of this
provision); (c) as required by law, regulation, subpoena, or other order; (d) to
Bank's regulators or as otherwise required in connection with Bank's examination
or audit; (e) as Bank considers appropriate in exercising remedies under the
Loan Documents; and (f) to third-party service providers of Bank so long as such
service providers have executed a confidentiality agreement with Bank with terms
no less restrictive than those contained herein. Confidential information does
not include information that either: (i) is in the public domain or in Bank's
possession when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank; or (ii) is disclosed to Bank by a third party, if Bank does
not know that the third party is prohibited from disclosing the information.

        Bank may use confidential information for any purpose, including,
without limitation, for the development of client databases, reporting purposes,
and market analysis, so long as Bank does not disclose Borrower's identity or
the identity of any person associated with Borrower unless otherwise expressly
permitted by this Agreement. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.

        12.11    Ratification of Perfection Certificate.    Each Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in its respective Perfection Certificate, and acknowledges, confirms
and agrees the disclosures and information that each Borrower provided to Bank
in its respective Perfection Certificate have not changed, as of the date
hereof.

        12.12    Termination of Existing Unconditional Guarantees and Security
Agreements.    Bank hereby agrees that, upon execution of this Agreement by all
parties hereto, the following documents shall be deemed to be terminated:
(a) certain Unconditional Guaranty executed by International Borrower and a
certain Security Agreement between Bank and International Borrower, each dated
as of May 6, 2008; (b) certain Unconditional Guaranty executed by LiveWire
Borrower and a certain Security Agreement between Bank and LiveWire Borrower,
each dated as of May 6, 2008; and (c) certain Unconditional Guaranty executed by
Groove Borrower and a certain Security Agreement between Bank and Groove
Borrower, each dated as of May 6, 2008.

        13    DEFINITIONS    

        13.1    Definitions.    In this Agreement:

        "Account" is any "account" as defined in the Code with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

        "Account Debtor" is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker's
acceptance.

        "Adjustments" are all discounts, allowances, returns, disputes,
counterclaims, offsets, defenses, rights of recoupment, rights of return,
warranty claims, or short payments, asserted by or on behalf of any Account
Debtor for any Financed Receivable.

18

--------------------------------------------------------------------------------



        "Advance" is defined in Section 2.1.1.

        "Advance Rate" is eighty percent (80.0%), net of any offsets related to
each specific Account Debtor, or such other percentage as Bank establishes under
Section 2.1.1;

        "Affiliate" of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person's senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person's managers and members.

        "Applicable Rate" is a per annum rate equal to the Prime Rate plus one
percent (1.0%).

        "Bank Expenses" are all audit fees and expenses, and other reasonable
documented out-of-pocket costs, and expenses (including reasonable documented
attorneys' fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

        "Borrower's Books" are all Borrower's books and records including
ledgers, federal and state tax returns, records regarding Borrower's assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

        "Business Day" is any day that is not a Saturday, Sunday or a day on
which Bank is closed.

        "Claims" are defined in Section 12.2.

        "Code" is the Uniform Commercial Code, as the same may, from time to
time, be enacted and in effect in the Commonwealth of Massachusetts; provided,
that, to the extent that the Code is used to define any term herein or in any
Loan Document and such term is defined differently in different Articles or
Divisions of the Code, the definition of such term contained in Article or
Division 9 shall govern; provided further, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, or
priority of, or remedies with respect to, Bank's Lien on any Collateral is
governed by the Uniform Commercial Code in effect in a jurisdiction other than
the Commonwealth of Massachusetts, the term "Code" shall mean the Uniform
Commercial Code as enacted and in effect in such other jurisdiction solely for
purposes on the provisions thereof relating to such attachment, perfection,
priority, or remedies and for purposes of definitions relating to such
provisions.

        "Collateral" is any and all properties, rights and assets of Borrower
described on Exhibit A.

        "Collateral Handling Fee" is defined in Section 2.2.4.

19

--------------------------------------------------------------------------------



        "Collections" are all funds received by Bank from or on behalf of an
Account Debtor for Financed Receivables.

        "Company Sale" means any of the following: (i) a sale, assignment or
other disposition by NMS Borrower of all or substantially all of its assets;
(ii) a merger or consolidation of NMS Borrower into or with another person or
entity (other than a merger effected solely for the purpose of changing NMS
Borrower's domicile); or (iii) any sale or other transfer, in a single
transaction or series of related transactions, by holders of NMS Borrower's
outstanding voting equity securities, of such securities constituting a majority
of NMS Borrower's then-total combined outstanding voting power; in each case,
where the consideration paid and payable to NMS Borrower and/or its stockholders
(in their capacities as such), consists solely of cash.

        "Compliance Certificate" is attached as Exhibit B.

        "Contingent Obligation" is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but "Contingent
Obligation" does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

        "Default Rate" is defined in Section 2.2.3.

        "Deferred Revenue" is all amounts received or invoiced, as appropriate,
in advance of performance under contracts and not yet recognized as revenue.

        "Early Termination Fee" is defined in Section 2.1.1.

        "Effective Date" is defined in the preamble of this Agreement.

        "Eligible Accounts" are billed Accounts in the ordinary course of
Borrower's business that meet all Borrower's representations and warranties in
Section 5.3, have been, at the option of Bank, confirmed in accordance with
Section 2.1.1(d), and are due and owing from Account Debtors deemed creditworthy
by Bank in its sole discretion. Without limiting the fact that the determination
of which Accounts are eligible hereunder is a matter of Bank discretion in each
instance, Eligible Accounts shall not include the following Accounts (which
listing may be amended or changed in Bank's discretion with notice to Borrower):

        (a)   Accounts that the Account Debtor has not paid within ninety
(90) days of invoice date regardless of invoice payment period terms;

        (b)   Accounts owing from an Account Debtor which does not have its
principal place of business in the United States, unless otherwise approved by
Bank in writing on a case-by-case basis in Bank's sole discretion;

        (c)   Accounts billed and/or payable outside of the United States,
unless otherwise approved by Bank in writing on a case-by-case basis in Bank's
sole discretion;

        (d)   Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise—sometimes called "contra" accounts, accounts
payable, customer deposits or credit accounts), with the exception of

20

--------------------------------------------------------------------------------




customary credits, adjustments and/or discounts given to an Account Debtor by
Borrower in the ordinary course of its business;

        (e)   Accounts for which the Account Debtor is Borrower's Affiliate,
officer, employee, or agent;

        (f)    Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;

        (g)   Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a "sale guaranteed", "sale or return", "sale on
approval", or other terms if Account Debtor's payment may be conditional;

        (h)   Accounts owing from an Account Debtor that has not been invoiced
or where goods or services have not yet been rendered to the Account Debtor
(sometimes called memo billings or pre-billings);

        (i)    Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of Borrower's failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);

        (j)    Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor's satisfaction of Borrower's
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);

        (k)   Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;

        (l)    Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank in its
sole discretion wherein the Account Debtor acknowledges that (i) it has title to
and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called "bill and hold" accounts);

        (m)  Accounts for which the Account Debtor has not been invoiced;

        (n)   Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrower's business;

        (o)   Accounts subject to chargebacks or others payment deductions taken
by an Account Debtor (but only to the extent the chargeback is determined
invalid and subsequently collected by Borrower);

        (p)   Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue);

        (q)   Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;

        (r)   Accounts owing from an Account Debtor, fifty percent (50%) or more
of whose Accounts have not been paid within ninety (90) days of invoice date;
and

        (s)   Accounts for which Bank in its good faith business judgment
determines collection to be doubtful.

21

--------------------------------------------------------------------------------



        "ERISA" is the Employee Retirement Income Security Act of 1974, and its
regulations.

        "Events of Default" are set forth in Article 8.

        "Excluded Entities" is NMS Communications Korea Corporation, a Delaware
corporation, Openera Technologies, Inc., a Texas corporation, and Openera
Technologies, Inc., a Delaware corporation.

        "Facility Amount" is Five Million Dollars ($5,000,000.00).

        "Facility Fee" is defined in Section 2.2.2.

        "Finance Charges" is defined in Section 2.2.3.

        "Financed Receivables" are all those Eligible Accounts, including their
proceeds which Bank finances and makes an Advance, as set forth in
Section 2.1.1. A Financed Receivable stops being a Financed Receivable (but
remains Collateral) when the Advance made for the Financed Receivable has been
fully paid.

        "Financed Receivable Balance" is the total outstanding gross face
amount, at any time, of any Financed Receivable.

        "GAAP" is generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

        "General Intangibles" is all "general intangibles" as defined in the
Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, any trade secret
rights, including any rights to unpatented inventions, payment intangibles,
royalties, contract rights, goodwill, franchise agreements, purchase orders,
customer lists, route lists, telephone numbers, domain names, claims, income and
other tax refunds, security and other deposits, options to purchase or sell real
or personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

        "Good Faith Deposit" is defined in Section 2.2.8.

        "Governmental Approval" is any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

        "Governmental Authority" is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

        "Guarantor" is any present or future guarantor of the Obligations.

        "Indebtedness" is (a) indebtedness for borrowed money or the deferred
price of property or services, such as reimbursement and other obligations for
surety bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

22

--------------------------------------------------------------------------------



        "Indemnified Person" is defined in Section 12.2.

        "Insolvency Proceeding" is any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

        "Inventory" is all "inventory" as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and
includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of Borrower's custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

        "Investment" is any beneficial ownership of (including stock,
partnership interest or other securities) any Person, or any loan, advance or
capital contribution to any Person.

        "Invoice Transmittal" shows Eligible Accounts which Bank may finance
and, for each such Account, includes the Account Debtor's, name, address,
invoice amount, invoice date and invoice number.

        "Key Person" is either of Borrower's Chief Executive Office and Chief
Financial Officer.

        "Letter of Credit" means a standby letter of credit issued by Bank or
another institution based upon an application, guarantee, indemnity or similar
agreement on the part of Bank.

        "Lien" is a claim, mortgage, deed of trust, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of law or otherwise against any property.

        "Loan Documents" are, collectively, this Agreement, the Perfection
Certificate, any subordination agreement, any note, or notes or guaranties
executed by Borrower or any Guarantor, and any other present or future agreement
between Borrower any Guarantor and/or for the benefit of Bank in connection with
this Agreement, all as amended, restated, or otherwise modified.

        "Lockbox" is defined in Section 2.2.7.

        "Material Adverse Change" is: (a) a material impairment in the
perfection or priority of Bank's security interest in the Collateral or in the
value of such Collateral; (b) a material adverse change in the business,
operations, or condition (financial or otherwise) of Borrower; (c) a material
impairment of the prospect of repayment of any portion of the Obligations; or
(d) Bank determines, based upon information available to it and in its
reasonable judgment, that there is a reasonable likelihood that Borrower shall
fail to comply with one or more of the financial covenants in Section 6 during
the next succeeding financial reporting period.

        "Maturity Date" is 364 days from the Effective Date.

        "Obligations" are Borrower's obligation to pay when due any debts,
principal, interest, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and the performance of Borrower's duties under the Loan Documents.

        "Perfection Certificate" is, individually and collectively, (a) a
certain completed certificate dated as of May 6, 2008, executed by NMS Borrower
and delivered to Bank in connection with a certain Loan and Security Agreement;
(b) a certain completed certificate dated as of May 6, 2008, executed by
International Borrower and delivered to Bank in connection with a certain
Unconditional Guaranty and a certain Security Agreement; (c) a certain completed
certificate dated as of May 6, 2008, executed by

23

--------------------------------------------------------------------------------




LiveWire Borrower and delivered to Bank in connection with a certain
Unconditional Guaranty and a certain Security Agreement; and (d) a certain
completed certificate dated as of May 6, 2008, executed by Groove Borrower and
delivered to Bank in connection with a certain Unconditional Guaranty and a
certain Security Agreement.

        "Permitted Distributions" means:

        (a)   open market share repurchases and purchases of capital stock from
former employees, consultants and directors pursuant to repurchase agreements or
other similar agreements in an aggregate amount not to exceed One Hundred
Thousand Dollars ($100,000.00) in the aggregate in any fiscal year provided that
at the time of such repurchase or purchase no Default or Event of Default has
occurred and is continuing;

        (b)   distributions or dividends consisting solely of Borrower's capital
stock;

        (c)   purchases for value of any rights distributed in connection with
any stockholder rights plan;

        (d)   purchases of capital stock or options to acquire such capital
stock with the proceeds received from a substantially concurrent issuance of
capital stock or convertible securities;

        (e)   purchases of capital stock pledged as collateral for loans to
employees;

        (f)    purchases of capital stock in connection with the exercise of
stock options or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations;

        (g)   purchases of fractional shares of capital stock arising out of
stock dividends, splits or combinations or business combinations; and

        (h)   the settlement or performance of such Person's obligations under
any equity derivative transaction, option contract or similar transaction or
combination of transactions.

        "Permitted Indebtedness" is:

        (a)   Borrower's Indebtedness to Bank under this Agreement and the other
Loan Documents;

        (b)   Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

        (c)   Subordinated Debt;

        (d)   unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

        (e)   Indebtedness secured by the Liens described in subsection (c) of
the definition of Permitted Liens in an amount not to exceed Two Hundred Fifty
Thousand Dollars ($250,000.00) in the aggregate outstanding at any time; and

        (f)    extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (d) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

        "Permitted Investments" are: (i) marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within 1 year from its acquisition, (ii) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor's Corporation or Moody's Investors Service, Inc., (iii) Bank's
certificates of deposit issued maturing no more than 1 year after issue,
(iv) transfers of cash to Borrower's Subsidiaries for the ordinary and necessary
current operating expenses of such Subsidiaries in an amount not to exceed One
Million Five Hundred Thousand Dollars ($1,500,000.00) in the aggregate per
fiscal quarter, and (v) any other investments administered through Bank.

24

--------------------------------------------------------------------------------



        "Permitted Liens" are:

        (a)   Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

        (b)   Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on Borrower's Books, if they have no
priority over any of Bank's Liens;

        (c)   purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment; and

        (d)   Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.

        "Person" is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

        "Prime Rate" is Bank's most recently announced "prime rate," even if it
is not Bank's lowest rate.

        "Reconciliation Period" is each calendar month.

        "Registered Organization" is any "registered organization" as defined in
the Code with such additions to such term as may hereafter be made.

        "Requirement of Law" is as to any Person, the organizational or
governing documents of such Person, and any law (statutory or common), treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

        "Responsible Officer" is each of the Chief Executive Officer, President,
Chief Financial Officer and Controller of Borrower.

        "Subordinated Debt" is indebtedness incurred by Borrower subordinated to
all of Borrower's now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank.

        "Subsidiary" is, with respect to any Person, any Person of which more
than fifty percent (50.0%) of the voting stock or other equity interests (in the
case of Persons other than corporations) is owned or controlled directly or
indirectly by such Person or one or more of Affiliates of such Person.

[Signature page follows.]

25

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as a sealed instrument under the laws of the Commonwealth of
Massachusetts as of the Effective Date.

BORROWER:    
NMS COMMUNICATIONS CORPORATION
 
 
By:
 
/s/ Robert P. Schechter


--------------------------------------------------------------------------------


 
  Name: Robert P. Schechter
Title: Chief Executive Officer    
NMS COMMUNICATIONS INTERNATIONAL CORPORATION
 
 
By:
 
/s/ Herbert Shumway


--------------------------------------------------------------------------------


 
  Name: Herbert Shumway
Title: President    
LIVEWIRE MOBILE, INC.
 
 
By:
 
/s/ Herbert Shumway


--------------------------------------------------------------------------------


 
  Name: Herbert Shumway
Title: Secretary    
GROOVE MOBILE, INC.
 
 
By:
 
/s/ Herbert Shumway


--------------------------------------------------------------------------------


 
  Name: Herbert Shumway
Title: Secretary    
BANK:
 
 
SILICON VALLEY BANK
 
 
By:
 
/s/ Mark Sperling


--------------------------------------------------------------------------------


 
  Name: Mark Sperling
Title: V.P.    

26

--------------------------------------------------------------------------------



EXHIBIT A

        The Collateral consists of all of Borrower's right, title and interest
in and to the following:

        All goods, equipment, inventory, contract rights or rights to payment of
money, leases, license agreements, franchise agreements, general intangibles
(including payment intangibles) accounts (including health-care receivables),
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims, securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and any copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, now owned or later acquired;
any patents, trademarks, service marks and applications therefor; trade styles,
trade names, any trade secret rights, including any rights to unpatented
inventions, know-how, operating manuals, license rights and agreements and
confidential information, now owned or hereafter acquired; or any claims for
damages by way of any past, present and future infringement of any of the
foregoing; and

        All Borrower's books relating to the foregoing and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

        Notwithstanding the foregoing, the Collateral shall not be deemed to
include any copyrights (including computer programs, blueprints and drawings),
copyright applications, copyright registration and like protection in each work
of authorship and derivative work thereof, whether published or unpublished, now
owned or hereafter acquired; any design rights; any patents, patent applications
and like protections including without limitation improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same, trademarks, servicemarks and applications therefor, whether registered or
not, except that the Collateral shall include all accounts, license and royalty
fees and other revenues, proceeds, or income arising out of or relating to any
of the foregoing.

        Borrower and Bank are parties to that certain negative pledge
arrangement whereby Borrower, in connection with Bank's loan(s) to Borrower, has
agreed not to sell, transfer, assign, mortgage, pledge, lease grant a security
interest in, or encumber any of its intellectual property without Bank's prior
written consent.

1

--------------------------------------------------------------------------------



EXHIBIT B

[SVB SILICON VALLEY BANK LOGO]

SPECIALTY FINANCE DIVISION
Compliance Certificate

        I, an authorized officer of NMS Communications Corporation, NMS
Communications International Corporation, LiveWire Mobile, Inc., and Groove
Mobile, Inc. (individually and collectively, jointly and severally, "Borrower")
certify under the Loan and Security Agreement (the "Agreement") between Borrower
and Silicon Valley Bank ("Bank") as follows (all capitalized terms used herein
shall have the meaning set forth in the Agreement):

Borrower represents and warrants for each Financed Receivable:

        Each Financed Receivable is an Eligible Account.

        Borrower is the owner with legal right to sell, transfer, assign and
encumber such Financed Receivable;

        The correct amount is on the Invoice Transmittal and is not disputed;

        Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

        Each Financed Receivable is based on an actual sale and delivery of
goods and/or services rendered, is due to Borrower, is not past due or in
default, has not been previously sold, assigned, transferred, or pledged and is
free of any liens, security interests and encumbrances other than Permitted
Liens;

        There are no defenses, offsets, counterclaims or agreements for which
the Account Debtor may claim any deduction or discount;

        It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

        It has not filed or had filed against it Insolvency Proceedings and does
not anticipate any filing;

        Bank has the right to endorse and/ or require Borrower to endorse all
payments received on Financed Receivables and all proceeds of Collateral.

        No written representation, warranty or other statement of Borrower in
any certificate or written statement given to Bank in connection with this
Agreement, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Bank in connection with this Agreement, contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained in the certificates or statements, in light of the
circumstances in which they were made, not misleading (it being recognized by
Bank that projections and forecasts provided by Borrower in good faith and based
upon reasonable assumptions are not viewed as facts and that actual results
during the period or periods covered by such projections and forecasts may
differ from the projected or forecasted results).

Additionally, Borrower represents and warrants as follows:

        Borrower and each Subsidiary is duly existing and in good standing in
its state of formation and qualified and licensed to do business in, and in good
standing in, any state in which the conduct of its business or its ownership of
property requires that it be qualified except where the failure to do so could
not reasonably be expected to cause a Material Adverse Change. The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower's organizational documents, nor constitute an event
of default under any material agreement by which

1

--------------------------------------------------------------------------------




Borrower is bound. Borrower is not in default under any agreement to which or by
which it is bound in which the default could reasonably be expected to cause a
Material Adverse Change.

        Borrower has good title to the Collateral, free of Liens except
Permitted Liens. All inventory is in all material respects of good and
marketable quality, free from material defects.

        Borrower is not an "investment company" or a company "controlled" by an
"investment company" under the Investment Company Act of 1940, as amended.
Neither Borrower nor any of its Subsidiaries is a "holding company" or an
"affiliate" of a "holding company" or a "subsidiary company" of a "holding
company" as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change. None of Borrower's or any Subsidiary's
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower's knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP. Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.

        All representations and warranties in the Agreement are true and correct
in all material respects on this date, and Borrower represents that there is no
existing Event of Default.



Sincerely,

 

 

 

 


--------------------------------------------------------------------------------

 
 
 
 
 


--------------------------------------------------------------------------------

Signature
 
 
 
 


--------------------------------------------------------------------------------

Title
 
 
 
 



--------------------------------------------------------------------------------

Date

 

 

 

 

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.40

